IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT NASHVILLE             FILED
                       NOVEMB ER SESSION, 1998           May 6, 1999

                                                  Cecil W. Crowson
STATE OF TENNESSEE,         )                   Appellate Court Clerk
                                 C.C.A. NO. 01C01-9712-CR-00564
                            )
      Appellee,             )
                            )
                            )    DAVIDSON COUNTY
VS.                         )
                            )    HON. CHERYL BLACKBURN
RAYMOND HALE,               )    JUDGE
                            )
      Appe llant.           )    (Dire ct Ap pea l - Cla ss C Felo ny)




FOR THE APPELLANT:               FOR THE APPELLEE:

JEFFREY A. DEVASHER              JOHN KNOX WALKUP
Assistant Public Defender        Attorney General and Reporter
(On A ppea l)
                                 DARYL J. BRAND
JOAN A. LAWSON                   Senior Counsel
Assistant Public Defender        425 Fifth Avenu e North
(At Tr ial)                      Nashville, TN 37201-1649
1202 Stahlman Building
Nashville, TN 37201              VICTOR S. JOHNSON
                                 District Attorney General

                                 DAN HAMM
                                 SHARON BROX
                                 Assistant District Attorn eys
                                 222 Se cond A venue N orth
                                 Nashville, TN 37201-1649



OPINION FILED ________________________

AFFIRMED

JERRY L. SMITH, JUDGE
                                  OPINION

       The appellant, Raymond A. Hale, Jr., w as con victed by a Davidso n Cou nty

jury of one (1) count of robb ery, a C lass C felony. T he trial c ourt se ntenc ed him

as a Range I offender to five (5) years in community corrections and ordered that

Appe llant’s sentence run consecutively to his sentence on an unrelated offense

for which he was on probation at the time the present offense was committed.

On appeal, Appellant raises the following issues for our review:

       (1) wheth er the e videnc e is sufficient to sustain the jury’s verdict of
       guilt;

       (2) whether the trial court erred in failing to instruct the jury on the
       lesser inc luded o ffense of a ttempte d theft;

       (3) whether the trial cou rt erred in charging th e jury with the “truth in
       sentencing” instruction; and

       (4) whether the trial court erred in imposing consecutive sentences.

After a thorough review of the record before this Court, we conclud e that there

is no reversible error. Accordingly, the judgment of the trial court is affirmed.



                                        FACTS




       At approximately 8:00 p.m. on December 13, 1996, Delores Butler, her

daughter and her granddaughter left the Walgreens’ drugs tore on Gallat in Pike

in Nash ville.   As they w ere walk ing to their ca r, a man approa ched M s. Butle r

and deman ded that she give him her pu rse. Butler responded, “no, I’m not.”

The man reached for her purse, and as Butler stepped away from the man, she

fell backward s. As she fell, Butler dro pped her belongings, which scattered

throughout the parking lot.      The man rea ched over B utler, and Butler b egan

                                           -2-
kicking and screaming. The man then ran away with an object in his hands.

Subseq uently, when B utler attem pted to co llect her be longings in the park ing lot,

she wa s unab le to locate her wallet.

       Bystanders in the area heard the victim shouting and came to her

assistance. Several men chased the perpetrator, apprehended him and brought

him back to the Walgreens’ parking lot. Butler identified the man apprehended

by the bystanders as the man who robbed her. The offender was identified at

trial as the A ppellant.

       The next morning, Ms. Butler went back to Walgreens’ and found her wallet

in the parking lot. The wallet was found in close proximity to where the incident

occurre d.

       The jury found Appellant guilty of robbery, and the trial court sentenced

Appellant to five (5) years, to be served o n com munity c orrection s. The trial court

further ordered that Appellant’s sentence for robbe ry wou ld run c onse cutively to

his sentence on an unrelated offense for which he was on probation at the time

of the present offense. From his conviction and sentence, Appellant now brings

this ap peal.



                           SUFFICIENCY OF THE EVIDENCE




       In his first is sue on appeal, Appellant challenges the sufficiency of the

convicting evidence. Sp ecifically, he claims that there was insufficient evidence

to establish that Appellant ob tained or exer cised contro l over M s. Butle r’s

property. Therefore, he argues that he did not commit a “theft of property” as

required by the robbery statute, and no rational trier of fact could have found him

guilty of robb ery beyo nd a rea sonab le doub t.

                                          -3-
                                           A.

       When an appellant challenges the sufficiency of the evidence, this Co urt

is oblige d to rev iew tha t challe nge according to certain well-settled principles.

Wh ere the sufficiency of the evidence is contested on appeal, the relevant

question for the reviewing court is whether any rational trier of fact could h ave

found the accu sed gu ilty of every elem ent of th e offen se be yond a reaso nable

doubt. Tenn. R. App . P. 13(e); State v. Harris , 839 S.W .2d 54, 75 (T enn. 1992 ).

On appe al, the s tate is e ntitled to the stro nges t legitim ate view of the evidence

as well as all reasonable and legitimate inferences that may be drawn therefrom.

State v. Cabbage, 571 S.W.2d 832, 835 (T enn. 1978).                In conducting our

evaluation of the convicting eviden ce, this Court is precluded from reweighing or

reconsidering the evide nce. State v. Morgan, 929 S.W.2d 380, 383 (Tenn. Crim.

App. 1996 ); State v. Matthews, 805 S.W .2d 776, 779 (Tenn. Crim . App. 1990 ).

Moreover, this Court may not substitute its own inferences “for those drawn by

the trier of fact from circumstantial evidence.” State v. Matthews, 805 S.W.2d at

779.

       Questions concerning the credibility of the witnesses, the weight and value

to be given the evidence as well as all factual issues raised by the evidence a re

resolved by the trier of fact, n ot this Co urt. State v. Tuttle , 914 S.W.2d 926, 932

(Tenn. Crim. App. 1995). A verdict of guilty by the jury, approved by the trial

judge, accredits the testimony of the state’s witnesses and resolves all conflicts

in the testim ony in favo r of the state . State v. Cazes, 875 S.W.2d 253, 259

(Tenn. 1994); State v. Harris , 839 S.W .2d at 75.          Alth ough an ac cuse d is

origina lly cloaked w ith a pre sum ption o f innoc ence , a jury ve rdict rem oves th is

presumption and replaces it with one of guilt. State v. Tug gle, 639 S.W.2d 913,




                                           -4-
914 (Tenn. 1982). Hence, on appeal, the burden of proof re sts with Ap pellant to

demo nstrate the insufficienc y of the con victing evide nce. Id.

                                          B.

      Robbe ry is defined a s the “inten tional or kn owing th eft of prope rty from the

person of another by violence or putting the person in fear.” Te nn. Co de Ann . §

39-13-401 (a). A person commits a theft of prop erty if “with inten t to deprive the

owner of property, the person knowingly obtains or exercises control over the

property without the own er’s effective consen t.” Tenn. Code Ann. § 39-14-103.

                                          C.

      Appe llant argues that there is insufficient evidence to establish that he

obtained or exercised co ntrol over Ms. Bu tler’s property, and acco rdingly, there

is insufficient evidence that he committed a theft. He bases this argument on the

fact that the victim found her wallet in the Walgreens’ parking lot the day after the

incident.

      The victim testified that Appellant approached her and demanded that she

give him her purse. Butler declined to turn over her belongings, stepped away

from Appella nt and fell b ackwa rds. Appe llant reached over her, and she and

Appellant struggled. As they were struggling, Appellant grabbed an object and

ran away with what ap peared to be her wallet in his h ands. An eyewitness to the

incident testified that he saw A ppellant grab so mething b efore running a way.

Another eyewitness stated that Appellant appeared to be clutching an object as

he was running away from the scen e.

      Although the victim found her wallet the next day in the general vicinity that

the inc ident to ok pla ce, it was a jury question as to whether Appellant obtained

or exercised control over the wallet. The jury could have properly found that

Appellant seized the victim ’s wallet and then dropped the wallet during the

                                          -5-
struggle with Butler or as he fled the scen e. This Court may not second-guess

the jury’s findings in this regard. We, therefore, conclude that there is sufficient

evidence for a rational trier of fact to find Appe llant guilty of robbery beyond a

reason able do ubt.

       This issu e has n o merit.



            LESSER INCLUDED OFFENSE - ATTEMPTED THEFT




       Appellant contends tha t he was den ied a fair trial when the trial court

refused to instruct the jury on the le sser inclu ded offe nse of atte mpted theft of

property. He asserts that the evidence presented at trial could have supported

a finding by the jury th at App ellant d id not o btain control ove r the victim’s property

and that his actions did not place the victim in fear. Therefore, he claims that the

evidence would su pport an instruction on attem pted the ft, and the trial court erred

in failing to so instruct the jury.

       In a criminal trial, the accused has a right to a correct and complete charge

of the law applicab le to the ca se. State v. Phipps, 883 S.W.2d 138, 142 (Tenn.

Crim. App. 19 94); State v. Wright, 618 S.W .2d 310, 315 (Tenn. Crim . App. 1981 ).

It is well-established that a defendant is entitled to a jury instr uction “on all lesser

included offenses where ‘any facts . . . are susceptible of inferring guilt of any

lesser included offens e.’” State v. T rusty, 919 S.W.2d 305, 310 (Tenn. 1996)

(quoting State v. Wright, 618 S.W.2d at 315). Tenn. Code Ann. § 40-18-110(a)

provides:

              It is the du ty of all judges charging juries in cases of criminal
       prosecutions for any felony wherein two (2) or more grades or
       classes of offense may be included in the indictment, to charge the
       jury as to all of the law of each offense included in the indictm ent,
       without an y reques t on the pa rt of the defe ndant to do so.

                                            -6-
       “An offens e is ne cess arily inclu ded in another if the elements of the greater

offense, as those elements are set forth in the indictment, include, but are not

congruent with, all the elements of the lesser.” Howa rd v. State, 578 S.W.2d 83,

85 (Tenn . 1979); see also State v. Trusty, 919 S.W.2d at 310-11. In other words,

an offens e is con sidere d a les ser inc luded offens e “if the elements of the included

offense are a subset of the elements of the charged offense” and “the greater

offense cannot be committed without also committing the lesser offense.” State

v. Trusty, 919 S.W.2d at 310.

       In the case sub judice, the trial court charged the jury with robbery,

attempted robbery a nd theft of property. Appellant requ ested that the trial court

instruct the jury on attempted theft, but the trial court declined to do so.

       Theft of prop erty is cle arly a lesser included offense of robbery as the

eleme nts of theft are a “subset” of the elements of robbery and one m ust co mm it

a “theft” in order to commit the offense of robbery. See State v. T rusty, 919

S.W.2d at 310; Tenn. Code Ann. §§ 39-13-401(a), 39-14-103. Furthermore, at

trial a defense theory was that Appellant did not complete the theft because he

did not obtain or exercise control over the victim’s property.               Under these

circumstances, attempted theft was a lesser included offense of the indicted

offense of robb ery. “If the re is an y evide nce re ason able mind s cou ld accept as

to any such lesser offenses, the accu sed is entitled to appropriate instructions

regarding the lesser offenses.” State v. Atkins, 681 S.W.2d 571, 577 (Tenn.

Crim. App. 1 984). T hus, th e trial co urt erre d in failing to instruct the jury as to the

lesser inc luded o ffense of a ttempte d theft.

       However, Appe llant is no t nece ssarily e ntitled to relief as a resu lt of this

error. Our Sup reme C ourt has held tha t a trial court’s failure to instruct on a

lesser included offense is subject to harmless error analysis. State v. Williams,

                                            -7-
977 S.W.2d 101, 106-08 (Tenn. 1998). In Williams, the defendant was charged

with premeditated first degree murder, and the trial court instructed the jury on

premeditated first degree mu rder, second degree murder and reckless homicide.

Id. at 104. T he trial court rejected a defense request for an instruction on

voluntary mans laughte r. Id. Wh ile ackn owled ging th at the tria l court e rred in

refusing to charge the jury o n voluntary ma nslaughter, the C ourt held such error

was harmle ss beyo nd a rea sonab le doub t. Id. at 106-0 8. The Court reasoned:

       [b]y convicting the defe ndant of first degree murder the jury
       determined that the proo f was suffic ient to establish all the elem ents
       of that offense beyon d a rea sona ble doubt, including that the killing
       was “intentional, deliberate and premeditated.” In other words, by
       finding the defendant guilty of the highest offense to the exclusion
       of the imme diately lesser offense , second de gree murder, the jury
       nece ssarily rejected all other lesser offense s, including voluntary
       manslau ghter. Acco rdingly, the trial court’s e rroneou s failure to
       charge voluntary manslaughter is harmless beyond a reaso nable
       doubt becau se the jury’s verdict of gu ilt on the gre ater offense of
       first degree m urder and its disinclination to consider the lesser
       included offense o f second degree murde r clearly dem onstrates that
       it certainly would not have returned a verd ict on voluntary
       manslau ghter.

Id. at 106.

       The presen t case is clo sely ana logous to Williams. The trial cou rt prop erly

charged the jury with the lesser offenses of attempted robbery and theft, but the

jury returned a guilty verdict on the indicted offense of robbery. By returning a

guilty verdict on the greatest offense to the exclusion of the lesser charged

offenses, the jury “ nece ssarily rejected all other lesse r offenses.” Id. As a res ult,

we mu st conclu de that the error was harmle ss beyo nd a rea sonab le doub t.

       This issu e is withou t merit.




                                           -8-
                 “TRUTH IN SENTENCING” JURY INSTRUCTION




      In his next issue, Appellant contends that the trial court erred in instructing

the jury on the minimum number of years he would serve before becoming

eligible for parole. He claim s that Tenn . Code An n. § 40-35-20 1(b), 1 which

requires that parole eligibility be charged in conjunction with a range of penalties

charge, is unconstitutionally vague, violates due process, deprives a defendant

of a fair and im partial jury an d cons titutes an u ncons titutional attem pt by the

legislature to exercise judicial powers.

                                                    A.

      The state responds that this issue is controlled by the recent Tennessee

Supreme Court case State v. King, 973 S.W.2d 586 (Tenn. 1998), wherein the




      1
          Tenn. Code Ann. § 40-35-201(b) provides:

      (1) In all contested criminal cases, except for capital crimes which are governed by the
      procedures cont ained in §§ 39-13-204 and 39-13-205, upon the motion of either party, filed
      with the court prior to the selection of the jury, the court shall charge the possible penalties
      for the offense charged and all lesser included offenses.

      (2)(A)(I) When a charge as to possible penalties has been requested pursuant to subdivision
      (b)(1), the judge shall also include in the instructions for the jury to weigh and consider the
      meaning of a sentence of imprisonment for the offense charged and any lesser included
      offenses. Such instruction shall include an approximate calculation of the minimum number
      of years a person sentenced to imprisonment for the offense charged and lesser included
      offenses must serve before reaching such person's earliest release eligibility date. Such
      calculation shall include such fa ctors as the releas e eligibility percenta ge esta blishe d by §
      40-35-501, maximum and minimum sentence reduction credits authorized by § 41-21-236
      and the governor's power to reduce prison overcrowding pursuant to title 41, chapter 1, part
      5, if applicable.

      (ii) Such instructions to the jury shall also include a statement that whether a defe nda nt is
      actu ally released from incarce ration on th e date w hen su ch defe ndant is first eligible for
      release is a discretionary decision made by the board of paroles based upon many factors,
      and that such board has the authority to require the defendant to serve the entire sentence
      impo sed by the court.

      (B) On an annua l basis, the department of correction shall provide each judge exercising
      criminal trial court jurisd iction with the appr oxim ate calculation required in subdivision (2)(a).
      Such calculation shall be broken down to show the effect of each factor used in making such
      calculation. If the calculation provided by the dep artme nt to the judges changes because of
      a change in the law or correctional policy, court intervention, the governor's prison
      overcrowding policy or any other such circumstance, the department shall send a revised
      calculation to the judges as such chang es occur.

                                                    -9-
Court held Te nn. Co de Ann . § 40-35-201(b)(2) cons titutiona l.2 In King, the Court

rejected similar challenges to the parole eligibility jury instruction, concluding that

the statute was not impermissibly vague and did not violate the separation of

powers clauses of the Tennessee C onstitution . Id. at 588-92. The Court also

noted that the jury instruction did not deprive the defendant of an impartial jury.

Id. at 588, n. 4. Furthermore, the Court determined that the defendant’s due

process rights were not violated by the instruction and observed:

      [t]he jurors in this case were pro perly instruc ted that the State must
      prove each element of the charged offe nse b eyond a reas onab le
      doubt. Significantly, they were additionally instructed that they were
      not to attem pt to fix punish ment for the offense and that the
      sentencing inform ation w as “for y our info rmatio n only.” When the
      trial court e xplains , as it did here, that the sentencing, parole, and
      early release information is not to be considered in the
      determination of guilt or innocence, then certainly no due process
      violation has occurred.

Id. at 592 (em phasis add ed).

      The holding in King was limited, however, to the circumstances of that

particular case.        The Court concluded, “[i]n sum, under the circumstances

presented we find that the jury instruction given under Tenn. Code Ann. § 40-35-

201(b)(2) did not deprive the appellant of his due process right to a fair trial.” Id.

                                                       B.

      Subsequent to the release of King, this Court filed its opinion in the case

of State v. Jason M. Weiskopf, C.C.A. No. 02C01-9611-CR-00381, 1998 Tenn.

Crim. App. LEXIS 1228, Shelby County (Tenn. Crim. App. filed December 4,




      2
          Effective May 18, 1998, Tenn. Code Ann. § 40-35-201(b) was amended to provide the following:

      In all contested criminal cases, except for capital crimes which are governed by the
      procedures contained in §§ 39-13-204 and 39-13-205, and as necessary to comply with the
      Constitution of Tennessee, article VI, section 14, and § 40-35-301, the judge shall not instruct
      the jury, no r sha ll the at torne ys be p erm itted to com me nt at a ny tim e to th e jury, o n pos sible
      penalties for the offense charged nor all lesser included offenses.

                                                      -10-
1998, at Jackson). 3 Judg e Joe G. Rile y, writing for the Court, held that the

defendant’s due proce ss rights had be en violated by the p arole eligibility jury

instruction. The C ourt dis tinguis hed th e Sup reme Cour t’s hold ing in King on the

basis that, unlike in King, the jury in Weiskopf was in structe d that th ey cou ld

“weigh and co nsider the mean ing of a sentence of imprisonm ent.” Id. at *3-4.

The Court observed that the jury does not determine a defen dant’s sente nce in

non-capital cases, and therefore, such sentencing information is irrelevant to the

jury’s determ ination of g uilt or innoce nce. Id. at *4. As a result, the Court

concluded that instructing the jury that they c ould “weigh an d consider”

extraneo us, irrelevan t informa tion depr ived the d efenda nt of a fair trial. Id.

                                                      C.

        In the case sub judice, the trial court in structed th e jury that they could

“weigh and cons ider the mea ning of a sente nce of impriso nment.”                              Th e court

further instructed the jury as to the range of punishment for robbery, attempted

robbery and the ft. The jury w as instruc ted that the earliest rele ase eligib ility date

for robbery was .36 years (13 1 days) a nd the e arliest relea se eligibility date for

attempted robbery was .24 years (87 days). The trial court also instructed the

jury that punishm ent for theft of property “may be set up to eleven (11) months

and twe nty-nine (2 9) days.”

        W e agree with the Weiskopf court that instructing the jury to “weigh and

consider the meaning of a sentence of imprisonment” affects an ac cuse d’s

constitutional right to a fair trial. Therefore, we conclude that the trial court erred




        3
          The original opinion in Weiskopf was filed on February 4, 1998, wherein this Court held Tenn. Code
Ann. § 40-35-201(b) to be unconstitutional as it is violative of the due proces s clause s of the fe deral and state
constitutions. State v. Jason M. Weiskopf, C.C.A. No. 02C01-9611-CR-00381, 1998 Tenn. Crim. App. LEXIS
153, Sh elby Coun ty (Tenn. Crim. App . filed February 4, 1998, at Jackson). The Supreme Court remanded
the case to the Court of Criminal Appeals for reconsideration of the issue in light of the Court’s holding in King.
State v. Jason M. Weiskopf, 1998 Tenn. Crim. App. LEXIS 1228, at *1.

                                                     -11-
in instructing the jury that they could “weigh and consider” such irrelevant

sentencing information.

                                           D.

       Erroneous jury instruction s are sub ject to harmle ss error re view. State v.

Belser, 945 S.W .2d 776 , 782 (T enn. C rim. App . 1996). However, if the error is

constitutional in natu re, ther e mu st be a revers al unless the error is harmless

beyond a reaso nable d oubt. Id.

       In Weiskopf, the Court declined to find harmless error.               The Court

observed that the jury was instructed that the earliest release eligibility date for

first degree murder was 25 years; for second degree murder, the earliest release

eligibility date was 1.0 6 years; and the earliest release eligibility date for volunta ry

manslaughter was .21 years. State v. Jason M. Weiskopf, 1998 Tenn. Crim. App.

LEXIS 1228, at *4. The Court stressed the gross discrepancies between the

release eligibility date for first degree murder as opposed to that for second

degree murde r and volu ntary ma nslaug hter. Id. The Court stated,

       [w]e know not to what extent, if any, the jury considered the
       ridiculo usly low release eligibility dates for second degree murder
       and voluntary manslaughter as compared to the much higher
       release eligibility date for first degree mu rder. Nevertheles s, we are
       unab le to con clude that this information had no im pact upon th e jury
       since the primary issue was the degree of homicide.

Id.

       In the present case, the jury was instructed that the earliest release

eligibility date for robbery w as .36 years, ap proximately 4 months, 11 days, and

.24 years, approximately 2 months, 27 days, for attempted robbery.                   The

distinction between the rele ase e ligibility da tes is slig ht and in no way approaches

the glaring discrepancies in release eligibility dates noticed by th is Cou rt in

Weiskopf.    Furthermore, the jury was not instructed on a minimum release


                                           -12-
eligibility date for theft of property, but was instructed that the sentence “may be

set up to eleven (11) months and twenty-nine (29) days.” When read with the

rema ining instruction s as to se ntencing range, th is statem ent gives th e

impression that Appellant could be required to serve the entire eleven (11)

months and twenty-nine (29) days, clearly a more lengthy sentence than

approximately 4 months, 11 days or approximately 2 months, 27 days.

      “Jury instruc tions m ust be read a s a wh ole rath er than in isolation.” State

v. Belser, 945 S.W .2d at 782 . After review ing the jury in structions, we are

convinced that the parole eligibility jury instruction does not “affirmatively appear

to have affecte d the result of the trial on the m erits.” Tenn. R. C rim. P. 52(a).

The error was, therefore, harmless.

      This issu e is withou t merit.



                         CONSECUTIVE SENTENCING




      In his final issue, Appellant contends that the trial court erred in ordering

that his sentence for robbery run consecutively to his sentence for a prior offense.

Appellant acknowledges that the trial court properly found that he committed the

present offense while on probation for a previous offense. See Tenn. Code Ann.

§ 40-35-115(b)(6).    However, he argues that consecutive sentencing is not

reaso nably related to the severity of the offense co mmitted a nd is not nece ssary

to protect the pub lic from future crimina l acts. See State v. Wilkerson, 905

S.W .2d 933, 939 (Tenn. 199 5).

                                         A.

      When an appellant challenges the length, range, or manner of service of

a sentence, this Court conducts a de novo review with a presumption that the

                                        -13-
determination of the trial court was corre ct. Tenn. Co de Ann. § 4 0-35-401(d ).

Howeve r, this presum ption of correctne ss is “conditioned upon the affirm ative

showing that the trial court in the record considered the sentencing principles and

all relevant facts and circumstanc es.” State v. Ashby, 823 S.W.2d 166, 169

(Tenn. 1991).      In the event that the record fails to demonstrate such

consideration, review of the sente nce is purely de novo. Id. If appellate review

reflects that the trial court p roper ly considered all relevant factors and its findings

of fact are adequately supported by the record, this Court must affirm the

senten ce. State v. Fletcher, 805 S.W .2d 785, 789 (Tenn. Crim . App. 1991 ).

         In condu cting a review, this Court must consider the evidence, the

presentence report, the sentencing principles, the arguments of counsel, the

nature and ch aracter o f the offens e, mitigatin g and e nhanc emen t factors, any

stateme nts made by the defendant, and the potential for rehabilitation or

treatme nt. State v. Holland, 860 S.W.2d 53, 60 (Tenn. Crim. App. 1993). The

defendant bears the burden of showing the impropriety of the sentence imposed.

State v. Grego ry, 862 S.W .2d 574, 578 (Tenn. Crim . App. 1993 ).

         Consec utive sentencing is governed by Tenn. Code Ann. § 40-35-115.

The trial cou rt may order s enten ces to run co nsec utively if it fin ds by a

preponderance of the evidence that one or mo re of the require d statu tory crite ria

exist.    State v. Black, 924 S.W.2d 912, 917 (Tenn. Crim. App. 19 95).

Furthermore, the court is required to determine whether the consecutive

sentences (1) are reasonably related to the severity of the offenses committed;

(2) serve to protect the public from further criminal conduct by the offender; and




                                          -14-
(3) are congruent with general principles of senten cing. State v. Wilkerson, 905

S.W.2d at 939.4

                                                       B.

         The trial court, after considering the enhancement and mitigating factors,

sentenced Appellant as a Range I offender to five (5) years for his robbery

conviction. The court further found that Appellant committed the present offense

while he was on probation for a previous offense. Tenn. Code Ann. § 40-35-

115(b)(6). After considering the consec utive sentencin g facto rs enu nciate d in

Wilkerson, the trial court ordered that App ellant’s sen tence ru n cons ecutively to

his sente nce fo r a prior offens e for wh ich he was o n prob ation a t the tim e the

present offense was committed.

                                                       C.

         Appellant concedes that the present offense was committed while he was

on probation for aggravated burglary. Therefore, consecutive sentencing was

appropriate under Tenn. Code Ann. § 40-35-115(b)(6). However, Appellant

contends that there is insufficient evidence to support the factors required by

Wilkerson.

         The presentenc e report reflects that Ap pellant has a crim inal history

including conviction s for agg ravated b urglary, ag gravated assau lt, assault,

disorderly condu ct and ha rassm ent.                    He w as on p robation for aggra vated

burglary and was awaiting trial for harassment at the time the present offense

was committed.            Furthermore, he was arrested for driving on a suspended




         4
           Currently pending befo re the Sup rem e Co urt is th e issu e wh ethe r a tria l cour t is required to make
Wilkerson findings when consecutive sentencing is based upon criteria other than the “dangerous offender”
standard under Tenn . Code A nn. § 40- 35-115 (b)(4). See State v. David Keith Lane, C.C.A. No. 03C01-9607-
CC-00259, 1997 Tenn. Crim. App. LEXIS 566, Bradley County (Tenn. Crim. App. filed June 18, 1997, at
Knoxville), perm. to app. granted (Tenn. February 2, 1998). Nevertheless, under our review of this issue, we
will require Wilkerson findings regardless of the statutory basis for consecutive sentencing.

                                                      -15-
license while on probation for assault in 1992, and was subsequently convicted

of that offense.5

        Appellant has shown a continuing disregard for the laws of this state. He

has repeatedly violated the terms of release into the community. Moreover, the

severity of his crimes have escalated over time. After considering the general

principles of senten cing, we c onclud e that consecutive sente nces are rea sona bly

related to the severity o f the offe nse c omm itted an d serve to prote ct the p ublic

from Appellant’s further criminal conduct. See State v. Wilkerson, 905 S.W.2d

at 939.

        This issu e has n o merit.



                                            CONCLUSION




        After a thorough review of the record before this Court, we find no

reversible error. Accordingly, the judgment of the trial court is affirmed.



                                           ____________________________________
                                           JERRY L. SMITH, JUDGE



CONCUR:



___________________________________
GARY R. WADE, PRESIDING JUDGE


___________________________________
JOHN H. PEAY, JUDGE


        5
         Accor ding to the p resente nce rep ort, Appellant was arrested for drivin g on a sus pen ded licens e in
July 1992, but failed to appear in court. In January 1995, he was arrested due to his prior failure to appear
and convicted on the offense of driving on a suspended license.

                                                    -16-